EXHIBIT 10.1

 

FIRST AMENDMENT TO SENIOR SECURED PROMISSORY NOTE

 

This First Amendment to the Senior Secured Promissory Note (the “First Amendment
to Note”) is made effective the 7th day of September, 2016, (the “Effective
Date”) by and between Dais Analytic Corporation, a New York corporation, with
its principal office located at 11552 Prosperous Drive, Odessa Florida 33556
(the “Debtor”) and Patricia Tangredi who currently resides at 10416 Pontofino
Circle, Trinity Florida 33556 (the “Holder”).

 

WHEREAS, Debtor previously executed a certain Senior Secured Promissory Note
dated June 24, 2016, in favor of the Holder in the original principal amount of
One Hundred and Fifty Thousand Dollars ($150,000.00) (“Note”); and

 

WHEREAS, to secure repayment of the Note, Debtor executed and delivered to
Holder a certain Loan and Security Agreement dated June 24, 2016 (the “Security
Agreement”); and

 

WHEREAS, a UCC-1 Financing Statement was filed by Debtor in favor of Holder on
June 24, 2016; and

 

WHEREAS, the Debtor has requested and the Holder desires to amend the Note to
make certain changes including, but not limited to, increasing by an additional
One Hundred Thousand Dollars ($100,000.00) the total principal amount to be
borrowed under the Note; and

 

WHEREAS, the parties are also amending the Loan and Security Agreement (“First
Amendment to Security Agreement”).

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual promises
contained herein and for other good and valuable consideration, hereby agree to
amend the Note as follows:

 



1.The following portion of the Note shall be deleted in its entirety:



 

DAIS ANALYTIC CORPORATION

SENIOR SECURED PROMISSORY NOTE

 



$150,000.00

June 24, 2016



 

FOR VALUE RECEIVED, the undersigned, DAIS ANALYTIC CORPORATION, a New York,
corporation (the "Debtor"), promises to pay to Patricia Tangredi, who currently
resides at 10416 Pontofino Circle, Trinity Florida 34655 (the "Holder") the
principal amount of ONE HUNDRED AND FIFTY THOUSAND DOLLARS ($150,000.00) (the "
Principal Amount") plus all interest due thereon in accordance with terms and
conditions of the Security Agreement on the earlier of: (i) the date following
the date of this Note upon which Debtor secures funds, regardless of source,
equal to or exceeding, in the aggregate, One Million Dollars (“$1,000,000) or
(ii) October 31, 2016 ("Maturity Date").”

 

 

 1


 



 

2.      The following provision shall be inserted in place of that portion of
the Note deleted by Section 2 above:

 

DAIS ANALYTIC CORPORATION

SENIOR SECURED PROMISSORY NOTE

 



$250,000.00

June 24, 2016



 

FOR VALUE RECEIVED, the undersigned, DAIS ANALYTIC CORPORATION, a New York
corporation (the "Debtor"), promises to pay to Patricia Tangredi, who currently
resides at 10416 Pontofino Circle, Trinity Florida 34655 (the "Holder") the
principal amount of TWO HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000.00) (the "
Principal Amount") plus all interest due thereon in accordance with terms and
conditions of the Security Agreement on the earlier of: (i) the date following
the date of this Note upon which Debtor secures funds, regardless of source,
equal to or exceeding in the aggregate, One Million Dollars (“$1,000,000) or
(ii) October 31, 2016 ("Maturity Date").”

 

As further consideration, Debtor shall issue and deliver to Holder, coincident
with the payment of the full Principal Amount, Two Hundred Thousand shares
(200,000) of Dais $.01 par value common stock. The stock shall bear the
following legend:

 

THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED.”

 

3.      Section 2 shall be deleted in its entirety and the following shall be
inserted in place thereof:

 

“2. Definitions. Unless otherwise stated herein, each of the capitalized term
used herein shall have, for the purpose of this Note, the same meaning as
provided in the Security Agreement, as has been or may be from time to time
amended (such meanings being equally applicable to both the singular and plural
form of the terms defined).”

 

4.      Section 5.10 shall be deleted in its entirety and in place thereof the
following shall be inserted:

 

“5.10 Governing Law; Submission to Jurisdiction. This Note, the Security
Agreement and all Loan Documents shall for all purposes be governed by and
construed in accordance with the laws of the State of New York, without regard
to its principals of conflicts of laws. All judicial proceedings arising in or
under or related to this Note(s) or any of the other Loan Documents may be
brought in any state or federal court of competent jurisdiction located in Pasco
County, Florida. By execution and delivery of this Note, each party hereto
generally and unconditionally: (a) consents to personal jurisdiction in Pasco
County, State of Florida; (b) waives any and all objections as to jurisdiction
or venue in Pasco County, State of Florida; (c) agrees not to assert any defense
based on lack of jurisdiction or venue in the aforesaid courts; and (d)
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Note or the other Loan Documents. Service of process on any party
hereto in any action arising out of or relating to this Note, the Security
Agreement or the other Loan Documents shall be effective if given in accordance
with the requirements for notice set forth in Section 5, above and shall be
deemed effective and received as set forth in Section 5 above. Nothing herein
shall affect the right to serve process in any other manner permitted by law or
shall limit the right of either party to bring proceedings in the courts of any
other jurisdiction.

 

 

 2


 



 

5.   This Agreement and any amendments, waivers, consents or supplements hereto
may be executed in any number of counterparts, and by different parties hereto
in separate counterparts, each of which when so delivered shall be deemed an
original, but all of which counterparts shall constitute but one and the same
instrument.

 

6.   Except as provided herein, the terms of the Note shall remain unchanged and
in full force and effect. No waiver by the Holder under the Note or any other
Loan Document is granted or intended.

 

(Signature Page Follows)

 

 

 3


 



 

IN WITNESS WHEREOF, as of the day and year first written above, the undersigned
duly executed and delivered by placing their respective duly authorized
signatures below.

 



DEBTOR: HOLDER:

 

 

 

DAIS ANALYTIC CORPORATION      By:

/s/ Peter DiChiara  

 /s/ Patricia Tangredi Title: Corporate Secretary    



 



 4



 